Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Arguments
The rejections of the Final office action mailed 08/10/2020, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gayatry S. Nair (Reg. No. 70812), Attorney of Record, on 02/26/2021.

The application has been amended as follows:

1.	(Currently Amended)  A method for analyzing a rock sample, comprising:
segmenting a digital image volume corresponding to one or more images of the rock sample, to associate voxels in the digital image volume with pore space or solid material;
for each pore space voxel: applying a Euclidean distance transform to the pore space voxel, wherein the Euclidean distance transform determines a Euclidean distance from the pore space voxel to a solid material voxel nearest to the pore space voxel and assigns the Euclidean distance to the pore space voxel; 
numerically simulating drainage of the rock sample by:
for [[a]] each pore space in the digital image volume:
comparing each Euclidean distance, assigned to [[a]] the pore space voxel of the pore space, to a predetermined threshold value, wherein the predetermined threshold value is varied to correspond change in a saturation of a non-wetting fluid produced by the simulated drainage and introduced into the pore space; and
selecting the Euclidean distance, assigned to the pore space voxel of the pore space, that is greater than or equal to the predetermined threshold value to represent a maximum radius of a sphere of the non-wetting fluid, and wherein the sphere is centered at the pore space voxel corresponding to the Euclidean distance[[;]], 
wherein the Euclidean distance assigned to the pore space voxel of the each pore space defines a maximum number of different sphere sizes that is supported by the each pore space of the digital image volume; and


2.	(Cancelled).

3.	(Previously Presented)  The method of claim 1, wherein simulating drainage of the rock sample comprises:
after completing application of the Euclidean distances to represent spheres of non-wetting fluid in the digital image volume, iteratively, analyzing connectivity of each pore space to an inlet through which the non-wetting fluid is introduced to the digital image volume.

4.	(Original)  The method of claim 3, wherein simulating drainage of the rock sample comprises:
after completion of the iteratively analyzing connectivity, instantiating each sphere of non-wetting fluid identified as having connectivity to the inlet in an order of connectivity identified in the iteratively analyzing connectivity.

5.	(Original)  The method of claim 3, wherein the inlet comprises any side of the digital image volume, or the inlet comprises any plurality of sides of the digital image volume.

6.	(Original)  The method of claim 1, wherein simulating drainage of the rock sample comprises inhibiting introduction of non-wetting fluid into areas of the pore space that lack a connection to an outlet through which wetting fluid exits the digital image volume.

7.	(Previously Presented)  The method of claim 1, further comprising varying the predetermined threshold value to change the non-wetting fluid saturation. 

8.	(Previously Presented)  The method of claim 1, wherein each sphere of the non-wetting fluid is completely contained within a pore space based on the Euclidean distance derived from the Euclidean distance transform.

9.	(Previously Presented)  The method of claim 1, wherein the numerically analyzing comprises:
determining a value of effective gas permeability for the rock sample by applying a single phase flow simulation to a wetting fluid and the non-wetting fluid in the pore space;
determining a value of quasi-static relative permeability for the wetting fluid and the non-wetting fluid in the pore space by applying a single phase flow simulation;
determining a resistivity index for the rock sample by assigning conductive properties to distinct material and fluid phases, wetting and non-wetting, and applying an electrical conductivity simulation to the digital image volume, as saturated by the drainage; or
determining a nuclear magnetic response by applying a nuclear magnetic resonance simulation to the digital image volume, as saturated by the drainage process, to the wetting and the non-wetting fluid in the pore space.

10.	(Original)  The method of claim 1, further comprising assigning, based on the fluid saturation produced by the drainage, a fluid contact angle to each solid material voxel that is adjacent a pore space voxel.

11.	(Currently Amended)  A system for analyzing a rock sample, comprising:
an imaging device configured to produce a digital image volume representative of the rock sample; and
a computing device coupled to the imaging device and comprising:
one or more processors; and
one or more storage devices, coupled to the one or more processors, and configured to store instructions that, when executed by the one or more processors, configure the one or more processors to: 

for each pore space voxel: 
apply a Euclidean distance transform to the pore space voxel, wherein the Euclidean distance transform determines a Euclidean distance from the pore space voxel to a solid material voxel nearest to the pore space voxel and assigns the Euclidean distance to the pore space voxel; 
perform a direct numerical simulation of drainage of the rock sample, and as part of the simulation to:
for [[a]] each pore space in the digital image volume:
compare each Euclidean distance, assigned to [[a]]the pore space voxel of the pore space, to a predetermined threshold value, wherein the predetermined threshold value is varied to correspond to a change in a saturation of a non-wetting fluid produced by the simulated drainage and introduced into the pore space; and
select the Euclidean distance, assigned to the pore space voxel, that is greater than or equal to the predetermined threshold value to represent a maximum radius of a sphere of the non-wetting fluid, and wherein the sphere is centered at the pore space voxel corresponding to the Euclidean distance[[;]], 
wherein the Euclidean distance assigned to the pore space voxel of the each pore space defines a maximum number of different sphere sizes that is supported by the each pore space of the digital image volume; and
numerically analyze the digital image volume to characterize a material property of the rock sample at the saturation of the non-wetting fluid.

12.	(Cancelled).

13.	(Previously Presented) The system of claim 11, wherein the instructions configure the one or more processors to, as part of the simulation:
after completion of application of the Euclidean distances to represent spheres of non-wetting fluid in the digital image volume, iteratively analyze connectivity of each pore space to an inlet through which the non-wetting fluid is introduced to the digital image volume; and thereafter
instantiate each sphere of non-wetting fluid identified as having connectivity to the inlet in the order of connectivity identified in the iterative analysis.

14.	(Original) The system of claim 13, wherein the inlet comprises any side of the digital image volume, or the inlet comprises any plurality of sides of the digital image volume.

15.	(Original) The system of claim 11, wherein the instructions configure the one or more processors to, as part of the simulation, inhibit introduction of non-wetting fluid into areas of the pore space that lack a connection to an outlet through which wetting fluid exits the digital image volume.

16.	(Previously Presented) The system of claim 11, wherein the instructions configure the one or more processors to, as part of the simulation, vary the predetermined threshold value to change the non-wetting fluid saturation.


generate each sphere of the non-wetting fluid completely within a pore space based on the Euclidean distance derived from the Euclidean distance transform.

18.	(Original) The system of claim 11, wherein the instructions configure the one or more processors to:
determine a value of effective gas permeability for the rock sample by applying a single phase flow simulation to a wetting fluid and the non-wetting fluid in the pore space;
determine a value of quasi-static relative permeability for the wetting fluid and the non-wetting fluid in the pore space by: applying a single phase flow; 
determine a resistivity index for the rock sample by assigning conductive properties to distinct material and fluid phases, wetting and non-wetting, and applying an electrical conductivity simulation to the digital image volume, as saturated by the drainage; or
determine a nuclear magnetic response by applying a nuclear magnetic resonance simulation to the digital image volume, as saturated by the drainage process, to the wetting and the non-wetting fluid in the pore space.

19.	(Original) The system of claim 11, wherein the instructions configure the one or more processors to assign, based on the fluid saturation produced by the drainage, a fluid contact angle to each solid material voxel that is adjacent a pore space voxel.

20.	(Currently Amended) A non-transitory computer readable medium encoded with instructions that when executed cause one or more processors to:
segment a digital image volume corresponding to one or more images of the rock sample, to associate voxels in the digital image volume with pore space or solid material;
for each pore space voxel: 

perform a direct numerical simulation of drainage of the rock sample, and as part of the simulation to:
for [[a]] each pore space in the digital image volume:
compare each Euclidean distance, assigned to [[a]] the pore space voxel of the pore space, to a predetermined threshold value, wherein the predetermined threshold value is varied to correspond a change in a saturation of a non-wetting fluid produced by the simulated drainage and introduced into the pore space; and 
select the Euclidean distance, assigned to the pore space voxel, that is greater than or equal to the predetermined threshold value to represent a maximum radius of a sphere of the non-wetting fluid, and wherein the sphere is centered at the pore space voxel corresponding to the Euclidean distance[[;]],
wherein the Euclidean distance assigned to the pore space voxel of the each pore space defines a maximum number of different sphere sizes that is supported by the each pore space of the digital image volume; and
numerically analyze the digital image volume to characterize a material property of the rock sample at the saturation of the non-wetting fluid.

21.	(Cancelled).

22.	(Previously Presented)  The computer readable medium of claim 20, wherein the instructions cause the one or more processors to, as part of the simulation:

instantiate each sphere of non-wetting fluid identified as having connectivity to the inlet in the order of connectivity identified in the iterative analysis;
wherein the inlet comprises any one or more sides of the digital image volume.

23.	(Original)  The computer readable medium of claim 20, wherein the instructions cause the one or more processors to, as part of the simulation, inhibit introduction of non-wetting fluid into areas of the pore space that lack a connection to an outlet through which wetting fluid exits the digital image volume.

24.	(Previously Presented)  The computer readable medium of claim 20, wherein the instructions cause the one or more processors to change the non-wetting fluid saturation by varying the predetermined threshold.

25.	(Original)  The computer readable medium of claim 20, wherein the instructions cause the one or more processors to:
determine a value of effective gas permeability for the rock sample by applying a single phase flow simulation to a wetting fluid and the non-wetting fluid in the pore space;
determine a value of quasi-static relative permeability for the wetting fluid and the non-wetting fluid in the pore space by: applying a single phase flow; 
determine a resistivity index for the rock sample by assigning conductive properties to distinct material and fluid phases, wetting and non-wetting, and applying an electrical conductivity simulation to the digital image volume, as saturated by the drainage; or
determine a nuclear magnetic response by applying a nuclear magnetic resonance simulation to the digital image volume, as saturated by the drainage process, to the wetting and the non-wetting fluid in the pore space.

26.	(Original)  The computer readable medium of claim 20, wherein the instructions cause the one or more processors to assign, based on the fluid saturation produced by the drainage, a fluid contact angle to each solid material voxel that is adjacent a pore space voxel.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Jiang (NPL: Extraction of fractures from 3D rock images and network modeling of multi-phase flow in fracture-pore systems, 2012) teaches a method to extract pore networks from 3D rock images containing fractures using Euclidean distance transform and perform flow simulation based on the pore networks.
2) Silin (NPL: Pore space morphology analysis using maximal inscribed spheres, 2006) teaches a method of determining Euclidean distance using maximal ball radius as representation of the pore voxel and reconstruct the pore structure and connectivity for two immiscible fluids (i.e. wetting and non-wetting) in equilibrium.
3) Sungkorn (US 2017/0018096 A1) teaches a method of iteratively analyzing property measurements collected throughout the digital images using different subsample size to identify a property distribution convergence as a function of subsample size. 
4) Fredrich (US 2015/0043787 A1) teaches a digital numerical simulation to analyze physical properties of rock sample under in situ deformation conditions and conductivity analysis that include formation factor and resistivity index. A water wet scenario was 
5) Ryazanov et al (NPL: Two-phase Pore-Network Modeling: Existence of Oil Layers During Water Invasion, 2009) teaches a network model allows two wettability scenarios, i.e. assignments of the oil-water contact angles.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 20: 
“for each pore space in the digital image volume:
compare each Euclidean distance, assigned to the pore space voxel of the pore space, to a predetermined threshold value, wherein the predetermined threshold value is varied to correspond to a change in a saturation of a non-wetting fluid produced by the simulated drainage and introduced into the pore space; and select the Euclidean distance, assigned to the pore space voxel, that is greater than or equal to the predetermined threshold value to represent a maximum radius of a sphere of the non-wetting fluid, and wherein the sphere is centered at the pore space voxel corresponding to the Euclidean distance, wherein the Euclidean distance assigned to the pore space voxel of the each pore space defines a maximum number of different sphere sizes that is supported by the each pore space of the digital image volume;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
 

Conclusion
Claims 1, 3-11, 13-20 and 22-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUEN-MEEI GAN/Examiner, Art Unit 2129